Citation Nr: 1517890	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-21 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery (hereinafter a lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to July 1945.  He is the recipient of a Purple Heart and a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2014, the Board remanded the claim for an addendum medical opinion to consider whether the Veteran's cervical spine disability was caused by or aggravated by the Veteran's service-connected lumbar spine disability.  The Board finds that the opinion provided was inadequate in regard to whether the service-connected condition aggravated the disability in the Veteran's cervical spine.  As such, an additional remand is necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum medical opinion regarding whether the Veteran's cervical spine disability was aggravated beyond its natural progression by his service-connected lumbar spine disability.

The Veteran argues that his lumbar spine disability weakened his back and aggravated his cervical spine stenosis.  See April 2015 Appellant's Post-Remand Brief.  The Board regrets additional delay; however, VA's duty to assist the Veteran by providing an adequate opinion regarding whether his cervical spine stenosis was at least as likely as not aggravated by his service-connected low back condition has not been met.

Following the September 2014 remand, a VA examiner reviewed the claims file and opined that the Veteran's cervical spine disability, to include stenosis, was less likely as not caused by, related to or aggravated by the Veteran's service-connected lumbar spinal stenosis s/p multilevel laminectomy decompression surgery.  The rationale provided was that cervical spine stenosis is a narrowing of the spinal canal of the neck.  The examiner explained that this is caused by aging and can be "considered a normal response to aging and is not related to multilevel laminectomies." The examiner did not provide any rationale as to the finding that the Veteran's cervical spine stenosis was not aggravated by his service-connected lumbar spine disability as requested by the Board in its September 2014 remand.  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To afford proper due process, the Board finds that a remand is necessary to obtain an addendum medical opinion and to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The examiner should specifically discuss whether the Veteran's service-connected lumbar spine disability is making his cervical spine disability chronically worse, even if the cervical spine disability did not directly cause the lumbar spine disability.  Pursuant to 38 C.F.R. § 3.310(a), aggravation must be considered prior to a denial by the Board so that in the event a denial is proper, the Veteran can be provided adequate reasons and bases that properly consider all applicable theories of entitlement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide access to the electronic claims file to an examiner different than the one who provided the September 2014 addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed cervical spine stenosis is aggravated by his service- connected lumbar spinal stenosis status post multilevel laminectomy decompression surgery.

As part of this consideration, the examiner is asked to recognize the Veteran's contention that his cervical spine stenosis was aggravated by his service-connected lumbar spine disability beyond its natural progression because the low back was weakened by his lumbar surgeries.  See April 2015 Appellant's Post-Remand Brief.   

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the cervical spine stenosis was aggravated by the service-connected lumbar spine disability, the examiner must determine a baseline level of severity of the cervical spine disability, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




